Citation Nr: 1119699	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-34 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 

2.  Entitlement to special monthly compensation based on the need for aid and attendance.

3.  Entitlement to special monthly compensation based on housebound status.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied special monthly compensation based on the need for aid and attendance and based on housebound status.  It is also on appeal from an October 2007 rating decision that confirmed and continued a 70 percent evaluation for PTSD. 

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record in this case indicates that the Veteran may be unemployable by reason of his service-connected disabilities.  To date, however, the RO has not adjudicated this claim.  In light of Rice, and because the Veteran has not been advised of what is required to substantiate a TDIU claim and does not appear to have actual knowledge of what is required to substantiate a TDIU claim, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's PTSD results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's service-connected PTSD and tinnitus render him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.

3.  The Veteran does not have a single service-connected disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the award of special monthly compensation based on the need for regular aid and attendance have not been not met. 38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2010).

3.  The criteria for the award of special monthly compensation based on housebound status have not been not met. 38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.350 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in June 2006, VA informed the appellant of what evidence was required to substantiate his claim for special monthly compensation, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case with respect to special monthly compensation was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of this claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case with respect to the special monthly compensation claim.  

The Veteran has not been provided VCAA notice for his PTSD claim.  Arguably, notice under 38 U.S.C.A. § 5103(a) is not required in this case, as the Veteran did not submit a claim for an increased evaluation for PTSD.  Rather, the RO adjudicated a claim for an increased evaluation on its own in light of a July 2007 VA review psychiatric examination.  

Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the Veteran's PTSD claim, and that he was not prejudiced thereby.  

In this regard, VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the Veteran has been represented by a service organization during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Additionally, the record reflects that he had actual knowledge of the information and evidence necessary to substantiate a claim for an increased evaluation for PTSD.  In this regard, a September 2009 SOC provided the Veteran with the criteria necessary to substantiate his claim for an evaluation for PTSD in excess of 70 percent, and explained why his claim was denied.  This was followed by readjudication in a November 2010 supplemental statement of the case.  In addition, the Veteran submitted pertinent contentions in November 2007 that demonstrate that he had actual knowledge of the evidence required to substantiate his increased evaluation claim.  See Sanders, supra.



Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The report of a September 2009 VA examination provides that the Veteran had not worked since 1981 and retired secondary to blindness.  He had retinitis pigmentosa and received Social Security Benefits.  As the Veteran does not contend that he receives benefits from the Social Security Administration (SSA) as a result of his service-connected PTSD, it does not appear that SSA records would be relevant to the Veteran's claim for an increased rating for PTSD.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."

In June 2006 correspondence, the Veteran informed VA that he received all medical treatment from VA.  In this regard, the Veteran's VA treatment record with his claims file.  

In a July 2009 letter, VA did provide the Veteran notice of the types of evidence it considered when determining a disability rating, and examples of evidence that the Veteran should tell VA about or give to VA that might affect how VA assigned a disability evaluation.  In response, in July 2009 the Veteran submitted correspondence indicating that he had no further evidence to submit, and asking VA to decide his appeal as soon as possible.

VA conducted VA examinations for the Veteran's PTSD in July 2007 and September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as each was predicated on a reading of the Veteran's VA medical records.  They consider all of the pertinent evidence of record, to include the statements of the appellant and current examination reports, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's PTSD.  Although the examiners did not review the Veteran's entire claims file, only his VA treatment records, the evaluations were to assess the current level of his PTSD.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

With regard to the Veteran's claims for special monthly compensation, the Board reiterates that the Veteran was examined for PTSD twice during the appeal period.  There is no medical evidence indicating that the Veteran's only other service-connected disability, tinnitus, may satisfy the relevant criteria.  In fact, the Veteran does not allege that his service-connected tinnitus results in the need for special monthly compensation.  All of his contentions address his service-connected PTSD and non-service-connected blindness.  The Board recognizes that the Court has held that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's service-connected PTSD or tinnitus results in the need for aid and attendance, or results in housebound status.  Therefore, a remand in order to obtain a VA examination regarding the special monthly compensation issues is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis 

With respect to each of the appellant's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Evaluation

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that a 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

The Veteran generally contends that his PTSD warrants a higher evaluation.  In November 2007 correspondence, he stated that he did not socialize because of it.  

VA outpatient treatment reports dated during the appeal period reflect treatment and diagnoses of PTSD. 

The report of a July 2007 VA examination provides that the examiner reviewed the Veteran's medical records, which he described as 21/2 inches thick.  The Veteran reported that he tried not to use the medications he had been prescribed for PTSD, as he did not like being under the effects of psychiatric medications.  The Veteran indicated that he tried to deal with his PTSD by himself and that when he felt like he could not he would take his PTSD medications.  He reported having many nightmares, especially at night about different Vietnam War situations.  He stated that he would wake up from them, and that nightmares and panic attacks occurred every other week.  The Veteran reported that his social relationship with his wife and daughters was good.  He said that he had improved after being diagnosed with PTSD and given the right medication, and having had the nature of the disease explained to him.  He stated that was involved in church activities.  

On mental status examination, the Veteran was alert, coherent, organized and logical.  He denied hallucinations, delusions and suicidal or homicidal thoughts.  There was no impairment of thought process or communication.  There was no evidence of delusions, hallucinations or their persistence.  There was no evidence of inappropriate behavior.  The Veteran showed evidence of the ability to obtain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  There was evidence of short-term memory impairment.  There was no evidence of obsessive or ritualistic behavior that interfered with routine activities.  There was no evidence of irrelevant, illogical or obscured speech.  There was evidence of panic attacks due to trauma in Vietnam causing his present problems and symptoms.  There was also evidence of depression, depressed mood and anxiety.  There was no evidence of impaired impulse control or low mood.  There was evidence of sleep impairment due to constant nightmares.  The Veteran was capable of managing his financial affairs because he was coherent, relevant and organized mentally speaking even though depressed.  The GAF score was 55.  

The examiner stated that there was reduced reliability and productivity due to mental disorder, signs and symptoms.  He noted that the Veteran had been unable to work for the last seven years due to blindness and PTSD.  He concluded that due to these symptoms, the Veteran was depressed, suffering from panic attacks and PTSD since 1967.  He noted that the Veteran was unable to perform any physical activity.  There was no evidence that the Veteran had another psychiatric disorder.  The Veteran's service-connected disabilities were PTSD and tinnitus.  He was unemployed due to the service-connected disabilities.  

The report of a September 2009 VA examination provides that the Veteran had seen his VA psychiatrist four times since the most recent VA examination of July 2007.  These had resulted in GAF scores of 55 (August 2007), 47 (January 2008), 55 (August 2008) and 55 (March 2009).  The examiner stated that the Veteran currently had symptoms of PTSD that were in the mild to moderate range.  The severity and frequency of the symptoms had decreased somewhat over the years and the Veteran reported a slight improvement in symptoms over the past two years.  The Veteran had not worked since 1981 and retired secondary to blindness.  He had retinitis pigmentosa and received Social Security Benefits.  The Veteran had been married for 41 years and described a good relationship with his wife.  The Veteran had three daughters and six grandchildren.  He said that he got along with his daughters and grandkids but could only be with a group of his family members for about 30 minutes or so before he needed to be by himself.  The Veteran reported that he attended church regularly and had some friends, particularly related to a PTSD group that he attended.  The Veteran did some traveling with the group.  

On examination, the Veteran presented with mildly depressed mood and affect.  There was no evidence of impairment of thought process or communication, or delusions or hallucinations.  The Veteran denied recent suicidal or homicidal thoughts.  He exhibited adequate ability to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented and there was no evidence of significant memory loss or impairment.  There was no evidence of excessive or ritualistic behavior.  Rate and flow of speech were within normal limits.  The Veteran had some dysphoria related to his wife's breast and throat cancer.  He reported chronic insomnia.  

As for specific PTSD criteria, the Veteran reported nightmares that occurred three or four times a week.  He reported rare intrusive thoughts, sometimes triggered by thunder.  He had avoidance by staying busy all the time and avoiding thoughts, feelings and conversations about Vietnam.  He did find some comfort in talking about Vietnam with other Vietnam veterans.  He avoided noisy and crowded palaces.  He displayed a mild diminished interest and had a chronic history of feeling detached and estranged from those around him.  This had decreased over the year.  The Veteran also reported chronic insomnia and irritability, the latter of which had improved somewhat with medication.  The Veteran reported hypervigilance, disliking people being behind him, and going "on patrol" around his house when he woke up in the morning.  The Veteran exhibited some impairment in functioning, primarily in the area of relationships and social functioning.  

The Axis I diagnosis was PTSD; adjustment disorder with depressed mood.  The current Axis V GAF score was 60.  The examiner noted that this score represented a mild to moderate level of impairment in functioning.  The Veteran did continue to have significant relationships with his wife, children and several friends.  Nonetheless, his ability to tolerate social activities was limited due to discomfort.  He also had some decrease in leisure functioning.  The greatest factor in the Veteran's current level of functioning was his blindness, which the examiner did not include in the GAF score.  

Overall, the Board finds that the foregoing evidence weighs against an evaluation in excess of 70 percent.  The VA examination reports specifically provide that the Veteran does not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

The Veteran's GAF scores, overall, also constitute evidence against a disability rating in excess of 70 percent.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2010).

According to the GAF Scale, a score between 51 and 60, of which the Veteran had several during the appeal period, represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 41 and 50, of which the Veteran had only one during the appeal period, represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

The Board is aware that total occupational and social impairment is identified by the criteria for a 100 percent evaluation for PTSD.  Diagnostic Code 9411.  In this regard, the Board is also aware that the July 2007 VA examination report states that the Veteran was unemployed due to service-connected PTSD and tinnitus.  However, the Board finds that the probative value of this assertion is reduced by the inconsistency of the actual report itself, which also identifies the Veteran's non-service-connected blindness as a reason he had been unable to work for the last 7 years.  At any rate, the report does not state that the Veteran's PTSD alone renders the Veteran unable to work.  Moreover, the examination findings and GAF score provided by the report are entirely inconsistent with a conclusion that the Veteran's PTSD results in unemployability.  The examination findings provided by the report are also entirely inconsistent with the examples of symptoms for a 100 percent evaluation for PTSD.  Diagnostic Code 9411.  

The Board is convinced that the September 2009 VA examination is more accurate in terms of the effect of the Veteran's PTSD on his employability.  With similar examination results, the September 2009 examiner concluded that the Veteran's PTSD symptoms were in the mild to moderate range, and that his impairment in functioning was primarily in the area of relationships and social functioning.  Moreover, the September 2009 VA examination report specifically separates out the Veteran's non-service-connected blindness and concludes that his GAF score was 60.  The Board also finds it significant that the September 2009 VA examination report makes no mention of any unemployability caused by the Veteran's PTSD.  

The Board is aware of the Veteran's own assertions as to the severity of his PTSD.  However, these contentions do not support his claim.  A lay person is competent to describe the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A lay person, however, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's contentions, the medical record before the Board shows that the manifestations of his PTSD do not satisfy the diagnostic criteria for an evaluation in excess of 70 percent as set forth in Diagnostic Code 9411.  As a result, his assertions do not constitute evidence that this disability warrants an increased evaluation.

Extraschedular Evaluation

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's PTSD.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standard.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 70 percent for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if the veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(b) (2010).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) must be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in section 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for aid and attendance.  There is simply no competent clinical evidence that the Veteran's service-connected disabilities (PTSD, evaluated as 70 percent disabling, and tinnitus, evaluated as 10 percent disabling) result in any of the criteria set forth at 38 C.F.R. § 3.352(a).  

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on housebound status.  The Veteran has no single service-connected disability evaluated as 100 percent disabling and thus he is not entitled to special monthly compensation based on being housebound.

The Board is aware that in a statement received in January 2007 the Veteran's wife related that she was the Veteran's caretaker, and described the responsibilities she was forced to carry out since he was blind.  In a statement received at the same time, a friend of the Veteran stated that because the Veteran was blind, he took the Veteran to the doctor, read his mail, drove him places and helped him eat when they were out.  However, these statements address effects of the Veteran's non-service-connected blindness, and are not relevant to entitlement to special monthly compensation.  

In sum, the evidence demonstrates that the Veteran is not entitled to special monthly compensation based on the need for aid and attendance or housebound status.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 70 percent for PTSD is denied. 

Special monthly compensation based on the need for aid and attendance is denied.

Special monthly compensation based on housebound status is denied.  


REMAND

As noted in the Introduction, the medical record raises the issue of entitlement to a TDIU.  In light of Rice, supra, the Board therefore finds that the matter of entitlement to a TDIU is part of the instant appeal.  

However, a preliminary review of the claims file reveals that this issue has not been properly developed or adjudicated by the RO.  In this regard, the Board observes that the Veteran has been provided no VCAA notice with respect to this issue.  Similarly, he has not been provided actual notice of the evidence required to substantiate a TDIU claim in a rating decision, statement of the case or supplemental statement of the case.  He and his representative have made no contentions as to this issue.  Thus, the Board cannot conclude that he has actual knowledge of the evidence required to substantiate a TDIU claim, and the notice error is presumed prejudicial.  See Sanders, supra.

Accordingly, this claim is REMANDED for the following actions:

1.  Issue the Veteran and his representative a VCAA notice letter as to the TDIU issue consistent with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and Quartuccio, supra.  A copy of the notice letter should be included in the claims file.  

2.  After conducting any development indicated by the Veteran's response to the VCAA notice, if any, adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


